UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (MARK ONE) x QUARTERLYREPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedSeptember 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File No.001-33531 AEROGROW INTERNATIONAL, INC. (Exact Name of Registrant as specified in its charter) NEVADA 46-0510685 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6075 Longbow Drive, Suite 200, Boulder, Colorado (Address of principal executive offices) (Zip Code) (303) 444-7755 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of issuer's common stock outstanding as of November 3, 2015:7,499,966 Table of Contents AeroGrow International, Inc. TABLE OF CONTENTS FORM 10-Q REPORT September 30, 2015 PART I Financial Information Item 1. Financial Statements 3 Condensed Balance Sheets as of September 30, 2015 (Unaudited) and March 31, 2015 3 Condensed Statements of Operations for the Three and Six Months Ended September 30, 2015 (Unaudited) 4 Condensed Statements of Cash Flows for the Six Months Ended September 30, 2015 (Unaudited) 5 Notes to theCondensed Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures 32 Table of Contents PART I -FINANCIAL INFORMATION Item 1. Condensed Financial Statements AEROGROW INTERNATIONAL, INC. CONDENSED BALANCE SHEETS September 30, March 31, (in thousands, except per share and share data) (Unaudited) (Derived from Audited Statements) ASSETS Current assets Cash $ $ Restricted cash 15 15 Accounts receivable, net of allowance for doubtful accounts of$5 and $10 at September 30, 2015 and March 31, 2015,respectively Other receivables 65 Inventory Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of$3,464 and $3,284 at September 30, 2015 and March 31, 2015, respectively Other assets Intangible assets 2 2 Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued expenses Customer deposits 5 30 Deferred rent 2 1 Notes payable-related party Derivative warrant liability Debt associated with sale of intellectual property Total current liabilities Commitments and contingencies Stockholders' equity Preferred stock, $.001 par value, 20,000,000 shares authorized, 2,649,007 issued and outstanding at September 30, 2015 and March 31, 2015 3 3 Common stock, $.001 par value, 750,000,000 shares authorized, 7,499,966 and 6,563,518 shares issued and outstanding at September 30, 2015 and March 31, 2015, respectively 7 6 Additional paid-in capital Stock to be distributed for Scotts Miracle-Gro transactions Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed financial statements. 3 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended September 30, Six Months ended September 30, (in thousands, except per share data) Net revenue $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses (Loss) from operations ) Other (expense) income, net Fair value changes in derivative warrant liability ) 11 ) ) Interest expense - Interest expense – related party ) Other income - - - 2 Total other (expense), net ) Net (loss) $ ) $ ) $ ) $ ) Change in fair value of stock to be distributed for Scotts Miracle-Gro transactions ) Net income (loss) attributable to common shareholders $ 11 $ ) $ ) $ ) Net loss per share, basic and diluted $ $ ) $ ) $ ) Weighted average number of common sharesoutstanding, basic and diluted See accompanying notes to the condensed financial statements. 4 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended September 30, (in thousands) Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to cash usedby operations: Issuance of common stock and options under equity compensation plans Issuance of common stock warrants - 37 Depreciation and amortization expense Bad debt (recovery) expense (5 ) (1 ) Fair value remeasurement of derivative warrant liability Accretion of debt associated with sale of intellectual property ) ) SMG intellectual property royalty and branding license Change in operating assets and liabilities: Decrease (increase) in accounts receivable ) Decrease in other receivable (Increase) in inventory ) ) (Increase) in prepaid expense and other ) ) (Increase) in deposits - ) Increase in accounts payable (Decrease) increase in accrued expenses ) Increasein accrued interest-related party 58 37 (Decrease) in customer deposits ) - Increase (decrease) in deferred rent 1 (3 ) Net cash used by operating activities ) $ ) Cash flows from investing activities: Purchases of equipment ) ) Net cash (used) by investing activities ) $ ) Cash flows from financing activities: Proceeds from notes payable Proceeds from the exercise of stock options - 25 Net cash provided by financing activities $ Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ See supplemental disclosures below and the accompanying notes to the condensed financial statements. 5 Table of Contents Six months ended September 30, (in thousands) Cash paid during the year for: Interest $ - $ - Income taxes $ - $ - Supplemental disclosure of non-cash investing and financing activities: Common stock issued on notes payable – related party $ $ - Change in fair value of SMG intellectual property royalty, branding license and shares for interest on loan $ $ - Change in fair value of stock dividends accrued on convertible preferred stock $ $ 86 Decrease in liability due to issuance of SMG shares for intellectual property, branding license and preferred stock dividend $ $ 6 Table of Contents AEROGROW INTERNATIONAL, INC. NOTES TO THE CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.Description of Business AeroGrow International, Inc. (the “Company," “AeroGrow,” “we,” “our,” or “us”) was formed as a Nevada corporation on March 25, 2002. The Company’s principal business is developing, marketing, and distributing advanced indoor aeroponic garden systems designed and priced to appeal to the consumer gardening, cooking and small indoor appliance markets worldwide.The Company manufactures, distributes and markets seven different models of its AeroGarden systems in multiple colors, as well as over 40 varieties of seed pod kits and a full line of accessory products through multiple channels including retail distribution via brick and mortar, storefronts and .com retail outlets, catalogue and direct-to-consumer sales primarily in the United States and Canada, as well as selected countries in Europe, Asia and Australia. 2. Liquidity and Basis of Presentation Interim Financial Information The unaudited interim financial statements of the Company included herein have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim reporting including the instructions to Form 10-Q and Rule10-01 of RegulationS-X. These condensed statements do not include all disclosures required by accounting principles generally accepted in the United States of America (“U.S. GAAP”) for annual audited financial statements and should be read in conjunction with the Company’s audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended March 31, 2015, as filed with the SEC on June 29, 2015. In the opinion of management, the accompanying unaudited interim financial statements reflect all adjustments, including normal recurring adjustments, necessary to present fairly the financial position of the Company at September 30, 2015, the results of operations for the three and six months ended September 30, 2015 and 2014, and the cash flows for the six months ended September 30, 2015 and 2014. The results of operations for the three and six months ended September 30, 2015 are not necessarily indicative of the expected results of operations for the full year or any future period. In this regard, the Company’s business is highly seasonal, with approximately 70.5% of revenues in the fiscal year ended March 31, 2015 (“Fiscal 2015”) occurring in the four consecutive calendar months of October through January.Furthermore, during the six-month period ended September 30, 2015, the Company has further expanded its distribution channel and invested in necessary overhead in anticipation of the peak sales season.The balance sheet as of March 31, 2015 is derived from the Company’s audited financial statements. Sources of funding to meet prospective cash requirements include the Company’s existing cash balances, cash flow from operations, and borrowings under the Company’s debt arrangements. On July 6, 2015, the Company entered into a Term Loan Agreement in the principal amount of up to $6.0 million with a wholly owned subsidiary of The Scotts Miracle-Gro Company (collectively with its subsidiary, “SMG” or “Scotts Miracle-Gro”).See Note 3 “Notes Payable, Long Term Debt and Current Portion – Long Term Debt” below. Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.It is reasonably possible that a change in the Company’s estimates could occur in the near term as additional or new information becomes available. 7 Table of Contents Net Income (Loss) per Share of Common Stock The Company computes net income (loss) per share of common stock in accordance with Accounting Standards Codification (“ASC”) 260.ASC 260 requires companies with complex capital structures to present basic and diluted earnings per share (“EPS”).Basic EPS is measured as the income or loss available to common stockholders divided by the weighted average shares of common stock outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common stock (e.g., convertible securities, options, and warrants) as if it had been converted at the beginning of the periods presented. Potential shares of common stock that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS.Employee stock options to purchase approximately 656,000 shares were outstanding and warrants to purchase approximately 444,000 common stock were outstanding but were not included in the computation of diluted net income per share because the effect of including such shares would have been anti-dilutive in the periods presented.All potentially dilutive securities outstanding have been excluded for the periods presented since their effect would be antidilutive. Reclassifications Certain prior year amounts have been reclassified to conform to current year presentation. Concentrations of Risk ASC 825-10-50-20requires disclosure of significant concentrations of credit risk regardless of the degree of such risk.Financial instruments with significant credit risk include cash deposits.The amount on deposit with one financial institution exceeded the $250,000 federally insured limit as of September 30, 2015.However, management believes that the financial institution is financially sound and the risk of loss is minimal. Customers: For the three months ended September 30, 2015, the Company had one customer, Amazon.com, which represented 42.4% of net revenue, respectively.For the three months ended September 30, 2014, the Company had two customers, BJ’s Wholesale Club and Amazon.com that represented 30.4% and 18.4% of the Company’s net revenue, respectively. For the six months ended September 30, 2015, the Company had one customer, Amazon.com that represented 40.1% of the Company’s net revenue, respectively. For the six months ended September 30, 2014, the Company had two customers, Amazon.com and BJ’s Wholesale Club that represented 16.4% and 15.3% of the Company’s net revenue, respectively. Suppliers: For the three months ended September 30, 2015, the Company purchased inventories and other inventory-related items from four suppliers totaling $2.2 million, $315,000, $167,000 and $149,000, representing 206.2%, 29.1%, 15.4% and 13.7% of cost of revenue, respectively, as we ramp up inventory levels for the holiday season. For the three months ended September 30, 2014, the Company purchased inventories and other inventory-related items from six suppliers totaling $2.4 million, $982,000, $549,000, $373,000, $147,000 and $116,000, representing 218.7%, 90.6%, 50.7%, 34.4%, 13.6% and 10.7% of cost of revenue, respectively.For the six months ended September 30, 2015, the Company purchased inventories and other inventory-related items from one supplier totaling $2.6 million, representing 43.3% of cost of revenue. For the six months ended September 30, 2014, the Company purchased inventories and other inventory-related items from five suppliers totaling $2.8 million, $1.0 million, $549,000, $390,000 and $322,000, representing 127.1%, 47.1%, 24.7%, 17.5% and 14.5% of cost of revenue, respectively. The Company’s primary contract manufacturers are located in China.As a result, the Company may besubject to political, currency, regulatory, transportation, third-party labor and weather/natural disaster risks.Although the Company believes alternate sources of manufacturing could be obtained, these risks could have an adverse impact on our operations. Accounts Receivable: As of September 30, 2015, the Company had two customers, Amazon.com and Costco that represented 43.6% and 22.6% of the Company’s outstanding accounts receivable.As of March 31, 2015, the Company had five customers, Amazon.com, Wal-Mart Stores, QVC, Costco.com and Wal-Mart.com, that represented 54.2%, 21.1%, 14.8%, 14.6% and 11.1%, respectively, of outstanding accounts receivable.The Company believes that all receivables from these customers are collectible. 8 Table of Contents Fair Value of Financial Instruments The Company follows the guidance in ASC 820, Fair Value Measurements and Disclosures (“ASC 820”), as it relates to the fair value of its financial assets and liabilities. ASC 820 provides for a standard definition of fair value to be used in new and existing pronouncements. This guidance requires disclosure of fair value information about certain financial instruments (insurance contracts, real estate, goodwill and taxes are excluded) for which it is practicable to estimate such values, whether or not these instruments are included in the balance sheet at fair value. The fair values presented for certain financial instruments are estimates which, in many cases, may differ significantly from the amounts that could be realized upon immediate liquidation. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability, i.e., exit price, in an orderly transaction between market participants.ASC 820 also provides a hierarchy for determining fair value, which emphasizes the use of observable market data whenever available. The three broad levels defined by the hierarchy are as follows, with the highest priority given to Level 1 as these are the most reliable, and the lowest priority given to Level 3. Level 1 – Quoted prices in active markets for identical assets. Level 2 – Quoted prices for similar assets in active markets, quoted prices for identical or similar assets in markets that are not active, or other inputs that are observable or can be corroborated by observable market data, including model-derived valuations. Level 3 – Unobservable inputs that are supported by little or no market activity. The carrying value of financial instruments including cash, receivables, accounts payable and accrued expenses, approximates their fair value at September 30, 2015 and March 31, 2015 due to the relatively short-term nature of these instruments. The Company has three liabilities for which the carrying value is determined by Level 3 inputs: (1) Notes payable – related party; (2) sale of intellectual property liability; and (3) derivative warrant liability.As discussed below in Notes 3 and 4, each of these liabilities was incurred in conjunction with the Company’s strategic alliance with Scotts Miracle-Gro.As of September 30, 2015 and March 31, 2015, the fair value of the Company's note payable and sale of intellectual property liability were estimated using the discounted cash flow method, which is based on expected future cash flows, discounted to present value using a discount rate of 15%.The Company also issued a derivative warrant liability that entitles, but does not obligate, Scotts Miracle-Gro to purchase a number of shares of common stock that, on a fully diluted basis, would constitute 80% of the Company’s outstanding capital stock.The Company accounts for the warrant as a liability and measures the value of the warrant using the Monte Carlo simulation model as of the end of each quarterly reporting period until the warrant is exercised or expires.As of September 30, 2015 and March 31, 2015, the estimated fair value of the warrant was $2.0 million and $1.7 million, respectively. As of September 30, 2015, the Company did not have any financial assets or liabilities that were measured at fair value on a recurring basis subsequent to initial recognition, except for the derivative warrant liability.The table below summarizes the fair value and carry value of each Level 3 category liability: September 30, 2015 (in thousands) March 31, 2015 (in thousands) Fair Value Carry Value Fair Value Carry Value Liabilities Notes payable-related party $ Derivative warrant liability Sale of intellectual property liability Total $ Accounts Receivable and Allowance for Doubtful Accounts The Company sells its products to retailers and directly to consumers. Direct-to-consumer transactions are primarily paid by credit card.Retailer sales terms vary by customer, but generally range from net 30 days to net 60 days.Accounts receivable are reported at net realizable value and net of the allowance for doubtful accounts. The Company uses the allowance method to account for uncollectible accounts receivable. The Company's allowance estimate is based on a review of the current status of trade accounts receivable, which resulted in an allowance of $5,000 and $10,000 at September 30, 2015 and March 31, 2015, respectively. 9 Table of Contents Other Receivables In conjunction with the Company’s processing of credit card transactions for its direct-to-consumer sales activities and as security with respect to the Company’s performance for credit card refunds and charge backs, the Company is required to maintain a cash reserve with Litle and Company, the Company’s credit card processor. This reserve is equal to 5% of the credit card sales processed during the previous six months. As of September 30, 2015 and March 31, 2015, the balance in this reserve account was $65,000 and $214,000, respectively. Advertising and Production Costs The Company expenses all production costs related to advertising, including print, television, and radio advertisements when the advertisement has been broadcast or otherwise distributed.The Company records media costs related to its direct-to-consumer advertisements, inclusive of postage and printing costs incurred in conjunction with mailings of direct- to-consumer catalogues, and related direct- to-consumer advertising costs, in accordance with ASC 340-20 Capitalized Advertising Costs.As prescribed by ASC 340-20-25, direct- to-consumer advertising costs incurred are reported as assets and are amortized over the estimated period of the benefits, based on the proportion of current period revenue from the advertisement to probable future revenue. Advertising expense for the three and six months ended September 30, 2015 and 2014 were as follows: Three Months Ended September 30, (in thousands) Six Months Ended September 30, (in thousands) Direct-to-consumer $ 61 $ 63 $ $ Retail 95 5 96 13 Other 11 - 24 18 Total advertising expense $ $ 68 $ $ As of September 30, 2015 and March 31, 2015, the Company deferred $5,000 and $48,000, respectively, related to such media and advertising costs which include the catalogue cost described above.The costs are included in the prepaid expenses and other line of the condensed balance sheets. Inventory Inventories are valued at the lower of cost, determined on the basis of standard costing, which approximates the first-in, first-out method, or market.When the Company is the manufacturer are raw materials, labor, and manufacturing overhead are included in inventory costs. The Company records the raw materials at delivered cost. Standard labor and manufacturing overhead costs are applied to the finished goods based on normal production capacity as prescribed under ASC 330 Inventory Pricing.A majority of the Company’s products are manufactured overseas and are recorded at standard cost which includes product costs for purchased and manufactured products, and freight and transportation costs for inbound freight from manufacturers. September 30, March 31, (in thousands) (in thousands) Finished goods $ $ Raw materials $ $ The Company determines an inventory obsolescence reserve based on management’s historical experience and establishes reserves against inventory according to the age of the product. As of September 30, 2015 and March 31, 2015, the Company had reserved $267,000 for inventory obsolescence. Revenue Recognition The Company recognizes revenue from product sales, net of estimated returns, when persuasive evidence of a sale exists, including the following; (i) a product is shipped under an agreement with a customer; (ii) the risk of loss and title has passed to the customer; (iii) the fee is fixed or determinable; and (iv) collection of the resulting receivable is reasonably assured. 10 Table of Contents The Company records estimated reductions to revenue for customer and distributor programs and incentive offerings, including promotions, rebates, and other volume-based incentives.Certain incentive programs require the Company to estimate the number of customers who will actually redeem the incentive based on historical industry experience. As of September 30, 2015 and March 31, 2015, the Company had accrued $42,000 and $110,000, respectively, as its estimate for the foregoing deductions and allowances.These expenses are included in the accrued expenses line of the condensed balance sheets. Warranty and Return Reserves The Company records warranty liabilities at the time of sale for the estimated costs that may be incurred under its basic warranty program. The specific warranty terms and conditions vary depending upon the product sold but generally include technical support, repair parts, and labor for periods up to one year. Factors that affect the Company’s warranty liability include the number of installed units currently under warranty, historical and anticipated rates of warranty claims on those units, and cost per claim to satisfy the Company’s warranty obligation.Based upon the foregoing, the Company has recorded a provision for potential future warranty costs of $101,000 and $58,000 as of September 30, 2015 and March 31, 2015, respectively. The Company reserves for known and potential returns from customers and associated refunds or credits related to such returns based upon historical experience. In certain cases, retailer customers are provided a fixed allowance, usually in the 1% to 2% range, to cover returned goods and this allowance is deducted from payments made to us by such customers. As of September 30, 2015 and March 31, 2015, the Company has recorded a reserve for customer returns of $29,000 and $119,000, respectively. Recently Issued Accounting Pronouncements In July 2015, the FASB issued Accounting Standards Update (“ASU”) 2015-11, “Simplifying the Measurement of Inventory.” Under this ASU, inventory will be measured at the “lower of cost and net realizable value” and options that currently exist for “market value” will be eliminated. The ASU defines net realizable value as the “estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation.” No other changes were made to the current guidance on inventory measurement. ASU 2015-11 is effective for interim and annual periods beginning after December 15, 2016. Early application is permitted and should be applied prospectively. Management does not believe the adoption of ASU 2015-11 will have an impact on the Company's financial position or results of operations. In August 2015, the FASB issued ASU 2015-14 which updated (to defer the effective date by one year) previously issued ASU 2014-09, "Revenue from Contracts with Customers," which amended revenue recognition guidance to clarify the principles for recognizing revenue from contracts with customers.The guidance requires an entity to recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which an entity expects to be entitled in exchange for those goods or services.The guidance also requires expanded disclosures relating to the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. Additionally, qualitative and quantitative disclosures are required about customer contracts, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract.This accounting guidance is effective for the Company beginning in the first quarter of fiscal year 2018 using one of two prescribed retrospective methods. Early adoption is not permitted. We have not yet selected a transition method, nor have we determined the effect of the standard on our ongoing financial reporting. 3. Notes Payable, Long Term Debt and Current Portion – Long Term Debt Refer to the Company’s Annual Report on Form 10-K for the year ended March 31, 2015, as filed with the SEC on June 29, 2015 for a detailed discussion on our previously outstanding Notes Payable, Long Term Debt and Current Portion – Long Term Debt.The following are the changes to our Notes Payable, Long Term Debt and Current Portion – Long Term Debt for the periods presented. 11 Table of Contents As of September 30, 2015 and March 31, 2015, the outstanding balance of the Company’s notes payable and debt, including accrued interest, is as follows: September 30, (in thousands) March 31, (in thousands) Notes payable-related party $ $ Derivative warrant liability (see Note 4) Sale of intellectual property liability (see Note 4) Total debt Less notes payable and current portion – long term debt Long Term Debt $ - $ - Scotts Miracle-Gro Term Loan On July 6, 2015, AeroGrow entered into a Term Loan Agreement in the principal amount of up to $6.0 million with Scotts Miracle-Gro.The proceeds were made available as needed in three advances of up to $2.0 million, $2.5 million, and $1.5 million beginning in July, August, and September of 2015, respectively, with a due date of April 15, 2016.The funding provides general working capital and is being used for the purpose of acquiring inventory to support anticipated growth as the Company expands its retail and its direct-to-consumer sales channels.The Term Loan Agreement is secured by a lien on the assets of the Company.Interest is charged at the stated rate of 10% per annum, but will be paid in shares of AeroGrow common stock, valued at a price per share equal to the conversion price of the Series B Convertible Preferred Stock (which was previously issued to Scotts Miracle-Gro in April 2013).The accrued and unpaid interest on the Term Loan is due and payable within thirty (30) days after the Interest Payment Trigger Date (as defined in the Term Loan Agreement).The Term Loan may be prepaid from time to time, in whole or in part, in an amount greater than or equal to $25,000, without penalty or premium.Amounts repaid or prepaid in respect of the Term Loan may not be reborrowed.The Term Loan Agreement has been filed as an exhibit to a Current Report on Form 8-K filed with the SEC on July 10, 2015.As of September 30, 2015, the outstanding balance of the Term Loan, including accrued interest, was $4.6 million and we were current and in compliance with all terms and conditions. Liabilities Associated with Scotts Miracle-Gro Transaction On April 22, 2013, the Company issued Series B Convertible Preferred Stock and a warrant to a wholly-owned subsidiary of Scotts Miracle-Gro.Pursuant to U.S. GAAP, the Company has classified the warrant as a liability at its estimated fair value.The derivative warrant liability will be re-measured to fair value, on a recurring basis, at the end of each reporting period until it is exercised or expires.The valuation techniques used to determine the fair value of the derivative warrant liability and the terms of the warrant are further explained in Note 4.As of September 30, 2015 and March 31, 2015, the estimated fair value of the warrant was $2.0 million and $1.7 million, respectively. The Company and Scotts Miracle-Gro also agreed to enter an Intellectual Property Sale Agreement, a Technology License Agreement, a Brand License Agreement, and a Supply Chain Services Agreement.The Intellectual Property Sale Agreement and the Technology License constitute an agreement of sales of future revenues.Since the Company received cash from Scotts Miracle-Gro and agreed to pay for a defined period a specified percentage of revenue, and because the Company has significant involvement in the generation of its revenue, the excess paid over net book value is classified as debt and is being amortized under the effective interest method.As of September 30, 2015 and March 31, 2015, $184,000 and $208,000, respectively, was recorded as a liability on the condensed balance sheets. 4. Scotts Miracle-Gro Transactions – Convertible Preferred Stock, Warrants and Other Transactions Series B Convertible Preferred Stock and Related Transactions On April 22, 2013, the Company entered into a Securities Purchase Agreement with Scotts Miracle-Gro.Pursuant to the Securities Purchase Agreement, Scotts Miracle-Gro acquired 2,649,007 shares of the Company’s Series B Convertible Preferred Stock, par value $0.001 per share (the “Series B Preferred Stock”) and (ii) a warrant to purchase shares of the Company’s common stock (the “Warrant,” as described in greater detail below) for an aggregate purchase price of $4.0 million.After deducting offering expenses, including commissions and expenses paid to the Company’s advisor, net cash proceeds totaled to $3.8 million.The Company used $950,000 of the net proceeds to repay “in full” (with concessions) the Promissory Note due to Main Power who was a former supplier of product. 12 Table of Contents The Company also issued a warrant to purchase 125,000 shares of the Company’s common stock to the placement agent.This warrant has an exercise price of $1.54 per share (125% of the average closing price of the Company’s common stock during the five-day period prior to the April 22, 2013 closing date). The value of this warrant was estimated at $108,000, based on the Black-Scholes model with a stock price of $1.30, calculated exercise price of $1.54, expected life of three years, annualized volatility of 117.2% and a discount rate of 0.39%. The value of the warrant was recorded as stock issuance costs. The Series B Convertible Preferred Stock is convertible into 2,649,007 shares of the Company’s common stock ($4.0 million divided by a conversion price of $1.51 per share).The Series B Convertible Preferred Stock bears a cumulative annual dividend of 8.0%, payable in shares of the Company’s common stock at a conversion price of $1.51 per share (subject to customary anti-dilution rights, as described in the Series B Convertible Preferred Stock Certificates of Designations).The Series B Convertible Preferred Stock does not have a liquidation preference and is entitled to vote on an “as-converted” basis with the common stock.The stock dividend accrues from day to day and is payable in shares of our common stock within thirty days after the end of each fiscal year end.The stock dividend issuable is recorded at the fair market value of our common stock at the end of each quarter in the equity section of the balance sheet.The corresponding charge will be recorded below net income to arrive at net income available to common shareholders. The Series B Convertible Preferred Stock automatically converts into the Company’s common stock: (i) upon the affirmative election of the holders of at least a majority of the then outstanding shares of the Series B Convertible Preferred Stock voting together as a single class on an as-if-converted to common stock basis; or (ii) if, at the date of exercise in whole or in part of the Warrant, the holder (or holders) of the Series B Convertible Preferred Stock own 50.1% of the issued and the Company’s then-outstanding common stock, giving effect to the issuance of shares of common stock in connection with the conversion of the Series B Convertible Preferred Stock and such exercise of the Warrant. The Warrant entitles, but does not obligate, Scotts Miracle-Gro to purchase a number of shares of common stock that, on a “fully diluted basis” (as defined in the Securities Purchase Agreement), constitute 80% of the Company’s outstanding capital stock (when added to all other shares owned by Scotts Miracle-Gro), as calculated as of the date or dates of exercise.The Warrant can be exercised at any time and from time to time for a period of five years between April 22, 2016 and April 22, 2021 (the third and eighth anniversary of the closing date, respectively).In addition, the Warrant can be exercised in any increment; there is no obligation to exercise the entire Warrant at one time.The exercise price of the Warrant shall be equal to the quotient obtained by dividing: (a) an amount equal to (i) 1.34 times the trailing twelve months “Net Sales” (which includes sales of the Company’s products by Scotts Miracle-Gro and its affiliates) minus (ii) “Debt Outstanding” net of cash (as such terms are defined in the Warrant), by (b) the total shares of capital stock outstanding, including outstanding in-the-money options and warrants, but not the Warrant contemplated in this Private Offering. The Warrant expires on April 22, 2021, the eighth anniversary of the closing date.The Warrant contains customary anti-dilution rights (for stock splits, stock dividends and sales of substantially all the Company’s assets).Scotts Miracle-Gro also has the right to participate pro rata, based on Scotts Miracle-Gro’s percentage equity ownership in the Company (assuming the exercise of Scotts Miracle-Gro’s Warrant, but not the exercise of any options outstanding under the Company’s equity compensation plans) in future issuances of the Company’s equity securities.Upon exercise of the Warrant and demand by Scotts Miracle-Gro, the Company must use its best efforts to file a Registration Statement on Form S-3, or, if the Company is not eligible for Form S-3, on Form S-1 (collectively, the “Registration Statement”), covering the shares of the Company’s common stock covered by the Preferred Stock and the Warrant, within 120 calendar days after receipt of Scotts Miracle-Gro’s demand for registration and shall use its best efforts to cause the Registration Statement to become effective as soon as possible thereafter. The private offering and sale of the Series B Preferred Stock and Warrant was conducted in reliance upon exemptions from registration requirements under the Securities Act, including, without limitation, those under Regulation D promulgated under the Securities Act.Scotts Miracle-Gro is an “accredited investor,” as defined in Rule 501 of Regulation D under the Securities Act.Because the Series B Preferred Stock and the Warrant have not been registered under the Securities Act, they may not be reoffered or resold in the United States absent registration or an applicable exemption from registration. 13 Table of Contents The foregoing description of the Securities Purchase Agreement, the Certificates of Designations for the Series B Convertible Preferred Stock, the Warrant, and the resulting transaction is only a summary, does not purport to be complete, and is qualified in its entirety by reference to the full text of the applicable documents, each of which was included as an exhibit to the Company’s Current Report on Form 8-K, as filed with the SEC on April 23, 2013. The warrant on the Series B Convertible Preferred Stock was accounted for as a liability at its estimated fair value of $2.0 million and $1.7 million as of September 30, 2015 and March 31, 2015, respectively. The derivative warrant liability will be re-measured to fair value, on a recurring basis, at the end of each reporting period it is exercised or expires. The Company calculated the fair value of the Warrant during the quarter ended September 30, 2015 using a Monte Carlo simulation model. In conjunction with the private offering described above, the Company and Scotts Miracle-Gro also agreed to enter an Intellectual Property Sale Agreement, a Technology License Agreement, a Brand License Agreement, and a Supply Chain Services Agreement.The Intellectual Property Sale Agreement and the Technology License constitute an agreement of sales of future revenues. For more details regarding these agreements, please refer to Note 3 “Scotts Miracle-Gro Transactions” to the financial statements included in the Company’s Annual Report on Form 10-K, as filed with the SEC on June 29, 2015.See also Note 3 for the Term Loan with Scotts Miracle-Gro. 5. Equity Compensation Plans For the three and six months ended September 30, 2015, the Company granted options to purchase 212,000 shares of common stock under the Company’s 2005 Equity Compensation Plan (the “2005 Plan”).For the three and six months ended September 30, 2014, the Company granted options to purchase 93,000 shares of common stock under the 2005 Plan. During the three and six months ended September 30, 2015, no options to purchase shares of common stock were cancelled or expired.During the three and six months ended September 30 2015, no shares of common stock were issued upon exercise of outstanding stock options under the 2005 Plan.During the three and six months ended September 30, 2014, options to purchase 2,000 shares of common stock were cancelled or expired.During the three and six months ended September 30, 2014, we issued 16,000 and 17,000 shares of common stock, respectively,upon exercise of outstanding stock options under the 2005 Plan. As of September 30, 2015, unvested options to purchase an aggregate of 224,000 shares of the Company’s common stock were outstanding.The Company will incur up to $272,000 of compensation expense in future periods if these options fully vest. Information regarding all stock options outstanding under the 2005 Plan as of September 30, 2015 is as follows: OPTIONS OUTSTANDING OPTIONS EXERCISABLE Exercise pricerange Options (in thousands) Weighted-average Remaining Contractual Life(years) Weighted-average Exercise Price Aggregate Intrinsic Value (in thousands) Options (in thousands) Weighted-average Remaining Contractual Life(years) Weighted- average Exercise Price Aggregate Intrinsic Value (in thousands) $ 79 $ 79 $ $ 50 $ 50 $ $ 50 $ 50 $ $ $ 21 $ 10 $ 10 $ $ 93 $ 60 $ $ $
